Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Jones on 08/30/2022.
The application has been amended as follows: 
	Claim 1, line 2, after “portion”, insert --and a slide shell base shaped to support at least a portion of the slide on a pool deck--; line 6, change “configured to transport water” to --extending from the slide shell base--; line 7, after “flume,”, insert --and 
configured to transport water--; line 8, after “deck”, insert --through the slide shell from the slide shell base to the top end of the slide flume--.
	Claim 4, line 5, change “the slide shell; and” to --and extending longitudinally to the top end of the slide flume though the slide shell from--.
	Claim 6, line 5, after “extending”, insert --longitudinally--; line 6, change “lower end of the slide shell” to --slide shell base--.
	Claim 9, line 5, change “an interior water conduit to receive water” to --longitudinally-extending interior water conduit to deliver, from the slide shell base to a top end of the slide, water received--; and change “, through the slide shell base, when” to --with--; line 6, change “conceals” to --concealing--; line 11, after “source”, insert --and the interior water conduit--.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711